IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ROBERT W. MCGAFFIC, IN HIS OWN           : No. 331 WAL 2017
RIGHT AND AS EXECUTOR OF THE             :
ESTATE OF ELEANOR L. MCGAFFIC,           :
DECEASED,                                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                  Petitioner             :
                                         :
                                         :
             v.                          :
                                         :
                                         :
DOROTHY R. LOVE, EXECUTRIX OF            :
THE ESTATE OF GEORGE G. LOVE,            :
DECEASED,                                :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.